Citation Nr: 1130214	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  08-19 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected degenerative disc disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The Veteran served on active duty from February 1980 to February 2004.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In May 2010, the Board remanded this case to the RO, via the Appeals Management Center (AMC), in Washington, DC, to accommodate the Veteran's request for a Travel Board hearing.

In February 2011, the Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing held at the Montgomery RO.  The Board notes that, in April 2010, the Veteran submitted appropriate documentation (VA Form 21-22) to authorize The American Legion to act as his accredited representative in this appeal.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for sleep apnea.  He has testified to the onset of sleep apnea symptoms, such as snoring, stopped breathing, restless legs and daytime somnolence, during active service.  Alternatively, the Veteran asserts that his sleep apnea could be proximately due to smoke exposure during service, or an erratic work and sleep schedule during service.  Additionally, he has alleged that his sleep apnea is aggravated by service-connected degenerative disc disease of the lumbosacral spine.

In support of his claim, the Veteran has submitted a statement from his former girlfriend who has attested to personal observation of his symptoms of extremely loud snoring, kicking motions, and stoppage of breathing during service.  The Veteran has also submitted a newspaper article which quotes the Director of VA's Sleep Disorder Center in Houston, Texas, as stating that some sleep apnea cases may be caused by exposure to toxins from smoke or fires. 

The evidence of record at this time suggests that the Veteran's currently diagnosed sleep apnea may be associated with service and/or service-connected disability.  As such, the Board finds that medical opinion is necessary to decide the claim.  38 U.S.C.A. § 5103A(d).  See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In order to ensure that the medical opinion is based upon an accurate factual history, the RO should associate with the claims folder the Veteran's clinical records of treatment at Fox Army Health Center since October 2004 as well as his clinical records of treatment for sleep apnea at the Birmingham, Alabama VA Medical Center (VAMC) since September 2006.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in associating with the record his clinical records of treatment at Fox Army Health Center since October 2004.

2.  Associate with the claims folder the Veteran's clinical records of treatment for sleep apnea at the Birmingham, Alabama VAMC since September 2006. 

3.  Following the receipt of any additional records, schedule a VA examination to ascertain the nature and etiology of the Veteran's currently diagnosed sleep apnea.  The claims folders must be made available to and be reviewed by the examiner.  The examination report should reflect that the claims folders were reviewed.

After examining the Veteran and reviewing the claims folder, the examiner should proffer an opinion to the following questions:

   a) whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's currently diagnosed sleep apnea is etiologically related to service; or 

   b) whether it is at least as likely as not that the Veteran's currently diagnosed sleep apnea was caused or aggravated by the service-connected lumbosacral spine disability?

The examiner should provide a full rationale with respect to any stated medical opinions.  The examiner is advised that the Veteran is competent to report injuries and symptoms in service, and that the Veteran's reports must be considered.  

4.  After undertaking any additional development deemed appropriate, readjudicate the Veteran's claim.  If any benefits sought on appeal are not granted, the Veteran and his representative should be furnished a supplemental statement of the case, before the case is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

